Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/14/2020 and 6/30/2021 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

1. From claim 1: “a plurality of second pillars penetrating at least one of the first conductive layers in a region where the first area and the first dummy block region overlap” 
2. From claim 16: “a plurality of second pillars penetrating at least one of the first conductive layers in the first terraced portions” 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim XYZ are rejected under 35 U.S.C. 103 as being unpatentable over Oike (US # 20190371813) in view of Baraskar (US # 20200388626).

Regarding Claim 15, Oike teaches a semiconductor memory device (see Fig. 16 and corresponding text) comprising: 
a substrate (20) including a first area (HA1) and a second area (HA2) arranged in a first direction (X); 
a plurality of insulating members (SLT) each extending in the first direction and being arranged in a second direction (Y) intersecting the first direction; 
a plurality of first conductive layers (WL) arranged in a third direction (Z) intersecting both the first direction and the second direction and spaced apart from each other (e.g. Fig. 15), the first conductive layers including a plurality of region portions (portions between SLT divisions) partitioned by the insulating members, and the region portions being arranged alternately with the insulating members in the second direction (Y); and wherein
the first conductive layers (corresponding to HA1) include a plurality of first terraced portions (see stepped portions in Fig. 11, corresponding to parts CC), each of which does not overlap an upper first conductive layer (shown), at an end portion in the first area in the second direction (shown), and include a plurality of second terraced portions (corresponding to HA2), each of which does not overlap an upper first conductive layer, in the second area (shown), and 
contacts (CC) for the plurality of first conductive layers are coupled to the second terraced portions (see Fig. 16), and at least one of the first terraced portions is arranged between two insulating members (see Fig. 16) adjacent in the second direction among the insulating members (Y).

Although Oike discloses much of the claimed invention, it does not explicitly teach the memory device comprising a plurality of first pillars penetrating the first conductive layers in the first area.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Baraskar teaches a similar memory device (see Figs. 40-41 and corresponding text) comprising a plurality of first pillars (20) penetrating first conductive layers (246) in a staircase region (300).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the first area, taught in Oike, as suggested by Baraskar. Specifically, the modification suggested by Baraskar would be to employ a memory device comprising a plurality of first pillars penetrating the first conductive layers in the first area. The rationale for this modification is that support pillars provide structural support for the memory structure. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of support pillars are well known in the art (see MPEP 2144.01). 


Allowable Subject Matter

Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Oike teaches a semiconductor memory device (see Fig. 16 and corresponding text) comprising: 
a substrate (20) including a first area (HA1), a second area (HA2), a plurality of block regions (ABLK), and a first dummy block region (DBLK), the first area and the second area being arranged in a first direction (X), the block regions each extending in the first direction (X) and being arranged in a second direction (Y) intersecting the first direction, and the first dummy block region being adjacent to the block regions in the second direction (shown in Fig. 16); 
a plurality of insulating members (SLT) each extending in the first direction (X), the insulating members being arranged at respective boundary portions of the block regions and the first dummy block region (shown); 
a plurality of first conductive layers (WL are shown in preceding drawings) arranged in a third direction (Z) intersecting both the first direction and the second direction and spaced apart from each other (shown), the first conductive layers being partitioned by the insulating members shown in Fig. 16); 
wherein the first conductive layers include, in the first area, a plurality of first terraced portions, each of which does not overlap an upper first conductive layer, and include, in the second area, a plurality of second terraced portions, each of which does not overlap an upper first conductive layer (stairway regions are shown in Fig. 16), and 
contacts (CC) for the first conductive layers are coupled to the second terraced portions, and at least one of the first terraced portions is included in the first dummy block region (shown in Fig. 16).

Although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a plurality of first pillars penetrating the first conductive layers in a region where the first area and the block regions overlap; and a plurality of second pillars penetrating at least one of the first conductive layers in a region where the first area and the first dummy block region overlap.

All dependent claims of claim 1 are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899